Exhibit 10.3

RETENTION AGREEMENT

This Retention Agreement (this “Agreement”) is executed by William J. Braun, who
resides at the address listed at the end of this Agreement, and SRI/SURGICAL
EXPRESS, INC. (the “Company”), a Florida corporation with its principal
executive office at 12425 Racetrack Road, Tampa, Florida 33626, to record their
agreement regarding the continued payment by the Company to Employee of
compensation and benefits on the occurrence of certain events.

BACKGROUND

Employee is a valuable employee of the Company. To offer employee further
assurance, the Company desires to offer Employee the arrangements to be paid
severance compensation on his involuntary termination of employment that are set
forth in this Agreement. This Agreement further constitutes added consideration
for Employee’s execution of his Non-Competition and Confidentiality Agreement
with the Company (the “Non-Competition Agreement”) and reconfirms that the
Non-Competition Agreement remains in full force and effect.

OPERATIVE TERMS

The parties agree as follows:

1. Definitions. As used in this Agreement, the capitalized terms defined below
have the respective meanings ascribed to them:

“Annual Salary” means the annualized, base salary payable to Employee by the
Company as of any particular date, and excludes all other cash and non-cash
compensation paid or payable to Employee.

“Cause” means a termination of Employee’s employment that is the result of
(a) Employee being charged with a felony, (b) Employee’s disclosure of trade
secrets or other confidential information related to the business of the Company
or any affiliated companies, or (c) Employee’s action that constitutes
misconduct, insubordination, violation of Company policies, or compromised
ethical behavior, or (d) Employee’s action that constitutes willful neglect or
willful failure to perform a duty to the Company that continues after notice
from the Company.

“Disability” means Employee’s incapacity due to physical or mental illness that
causes him to be absent from the full time performance of his duties with the
Company for three (3) consecutive months or for four (4) months during any
twelve (12) month period. Any question regarding the existence of Employee’s
Disability on which Employee and the Company cannot agree will be determined by
a qualified independent physician selected by Company and approved by the
Employee (or, if he is unable to select a physician, by any adult member of his
immediate family), approval not to be unreasonably withheld. The determination
of the physician made in writing to the Company and to Employee will be final
and conclusive for all purposes of this Agreement.

“Effective Date” means the date of this Agreement.



--------------------------------------------------------------------------------

“Involuntary Termination” means the termination of Employee by the Company for
any reason other than for Cause, death, or Disability that constitutes an
“involuntary separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(n)(1). To the extent necessary to comply with Section 409A of
the Code, references to “termination of employment,” “separation from service”
or variations thereof in this Agreement shall mean the Employee’s “separation
from service” from the Company within the meaning of Section 409A(a)(2)(A)(i) of
the Code and the default rules of Treasury Regulations Section 1.409A-1(h).

“Noncompetition Agreement” means the Non-Competition and Confidentiality
Agreement dated as of February 11, 2009 between the Company and Employee.

“Subsidiary” means a corporation of which 80% or more of its voting securities
are owned directly or indirectly by the Company.

2. Term. This Agreement shall be in effect for a term beginning on the execution
date of this Agreement and ending automatically, without further obligation,
when Employee ceases to be employed by the Company for any reason other than an
Involuntary Termination.

3. Contingent Severance Payment on Involuntary Termination. In the event of an
Involuntary Termination, the Company shall continue to pay Employee at the rate
of his Annual Salary in accordance with the Company’s standard payroll
procedures for 270 calendar days after the date of the Involuntary Termination
and furnish Employee health and dental insurance benefits. Employee’s right to
the foregoing compensation will be conditioned on (a) Employee’s continuing to
be available to the Company in person or by telephone, as reasonably required by
the Company, to assist with any post-termination transition for up to 30 days
following the termination date, but for no more than four hours during any week
without added compensation, (b) Employee’s execution of a release in favor of
the Company in a form satisfactory to the Company and its counsel, which
generally and unconditionally releases from all claims the Company and its
directors, officers, and other affiliates, and (c) Employee’s continuing
compliance with the Non-Competition Agreement. The Company will not have any
obligation to Employee in connection with his termination of employment in the
absence of an Involuntary Termination or otherwise than as stated above.

For clarification, the obligation of the Company to “furnish” health and dental
benefits means that the Company shall, for the 270 day severance period, pay
COBRA premiums in order for Employee to maintain health and dental insurance
coverage at the level in effect on the date of the Involuntary Termination. The
Company’s obligation to furnish this benefit is conditioned on the Employee
being eligible for and timely electing continuation of Employee’s health
insurance benefits pursuant to COBRA; and provided further that (x) the
Company’s obligation to pay Employee’s COBRA premiums will cease immediately in
the event Employee becomes eligible for group health insurance during such 270
day severance period, and (y) Employee agrees to promptly notify the Company if
Employee becomes eligible to be covered by group health insurance during such
period.

If the Employee has not executed and delivered the release referenced in
subsection (b) above with all periods for revocation thereof expired as of the
date that is sixty (60) days after the date of Involuntary Termination
(“Required Release Date”), the Employee shall forfeit the

 

2



--------------------------------------------------------------------------------

right to receive the foregoing severance compensation. Any severance
compensation that is not deferred compensation within the meaning of
Section 409A shall commence upon the second payroll date following the first
date on which the release is executed and delivered with all periods for
revocation thereof expired (the “Release Effective Date”), and continue for the
remaining term of the 270 day severance period; provided that such first payment
shall include all such amounts that otherwise would have been paid prior to the
Release Effective Date had the severance compensation commenced on the first
payroll date following the date of Involuntary Termination. Subject to
Section 9, payments of severance compensation that constitute deferred
compensation within the meaning of Section 409A shall commence on the second
payroll date after the Required Release Date (regardless of when the Release
Effective Date occurs); and continue for the remaining term of the 270 day
severance period; provided that such first payment shall include all such
amounts that otherwise would have been paid prior to the Required Release Date
had the severance compensation commenced on the first payroll date following the
date of Involuntary Termination.

4. Employment Status. This Agreement does not constitute an employment agreement
between the Company and Employee, but rather provides for the payment of
severance compensation to Employee on the termination of his employment with the
Company under the conditions described in this Agreement. This Agreement does
not guarantee the continued employment of Employee by the Company or the payment
of any other amount of compensation.

5. Employee Acknowledgements Concerning Non-Competition Agreement. Employee
reconfirms his obligations and covenants set forth in the Non-Competition
Agreement. Employee acknowledges that as added consideration for his execution
of the Non-Competition Agreement, the Company has granted to Employee the
potential for severance compensation provided by this Agreement.

6. Legal Matters. The validity, construction, enforcement, and interpretation of
this Agreement are governed by the laws of the State of Florida and the United
States of America, excluding the laws of those jurisdictions pertaining to the
resolution of conflicts with laws of other jurisdictions. Employee and the
Company (a) consent to the personal jurisdiction of the state and federal courts
having jurisdiction over Hillsborough County, Florida, (b) stipulate that the
proper, exclusive, and convenient venue for any legal proceeding arising out of
this Agreement is Hillsborough County, Florida, and (c) waive any defense,
whether asserted by a motion or pleading, that Hillsborough County, Florida, is
an improper or inconvenient venue. EMPLOYEE KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES THE RIGHT TO A JURY TRIAL IN ANY LAWSUIT BETWEEN EMPLOYEE
AND THE COMPANY WITH RESPECT TO THIS AGREEMENT.

7. Notices. Every notice, demand, or consent required or permitted under this
Agreement will be valid only if it is in writing and delivered personally or by
telex, telecopy, telegram, cablegram, commercial courier, or first-class,
postage prepaid, United States mail (whether or not certified or registered and
regardless of whether a return receipt is requested or received by the sender),
and addressed by the sender to the intended recipient at the address set

 

3



--------------------------------------------------------------------------------

forth in the preamble of this Agreement or to such other address as the intended
recipient has previously designated to the sender by notice given in accordance
with this section. A validly given notice, demand, or consent will be effective
on the earlier of its receipt, if delivered personally or by telex, telecopy,
telegram, cablegram, or commercial courier, or the third day after it is
postmarked by the United States Postal Service, if delivered by first class,
postage prepaid, United States mail. Each party shall notify the other of any
change in its or his mailing address that is listed in this Agreement.

8. Miscellaneous. A waiver, amendment, cancellation, or modification of this
Agreement will be valid and effective only if it is in writing and signed by or
on behalf of both parties to this Agreement. This Agreement records the final,
complete, and exclusive understanding between the parties regarding the subject
matter of it and supersedes any prior or contemporaneous agreement,
understanding, or representation, oral or written, by either of them. In
particular, this Agreement cancels and supersedes any previous agreement between
Employee and the Company that provides for severance compensation to Employee.
Nothing in this Agreement, whether express or implied, is intended or should be
construed to confer upon, or to grant to, any person, except the Company,
Employee and their respective heirs, assignees, and successors, any claim,
right, remedy, or privilege under, or because of, this Agreement or any
provision of it. This Agreement is binding on every assignee and successor of
the Company. The parties may execute this Agreement in counterparts. Each
executed counterpart will constitute an original document, and all executed
counterparts, together, will constitute the same agreement. This Agreement will
become effective, as of its stated date of execution, when each party has
executed and delivered to the other party a counterpart of it.

“9. Section 409A. The parties intend for the severance benefits under this
Agreement to be exempt from the requirements of Section 409A under the
exemptions set forth in Treasury Regulations Sections 1.409A-1(b)(4) (short-term
deferral) or 1.409A-1(b)(9) (certain separation pay plans). The parties intend
for this Agreement to be interpreted, construed, administered and applied in a
manner as shall meet and comply with any such exemptions from Section 409A.
Notwithstanding any other provision of this Agreement, none of the Company, its
subsidiaries or affiliates or any individual acting as a director, officer,
employee, agent or other representative of the Company or a subsidiary or
affiliate shall be liable to Employee or any other person for any claim, loss,
liability or expense arising out of any interest, penalties or additional taxes
due by Employee or any other person as a result of this Agreement or the
administration thereof not satisfying any of the requirements of Section 409A.
If Employee is a “specified employee” (as determined by the Company under
Section 409A) on the date of Employee’s separation from service, if and to the
extent that the severance benefits under this Agreement constitute deferred
compensation within the meaning of Section 409A, each such severance payment
shall be paid on the later of (a) the date scheduled to be paid under Section 3,
or (b) the first business day after the date that is six (6) months after the
date of Employee’s separation from service. Each installment under this
Agreement shall be regarded as a separate “payment” for purposes of
Section 409A.

(signature page follows)

 

4



--------------------------------------------------------------------------------

EXECUTED: As of March 30, 2009, in Tampa, Florida

 

“COMPANY” SRI/SURGICAL EXPRESS, INC., a Florida corporation By:  

/s/ Gerald Woodard

Name:   Gerald Woodard Title:   Chief Executive Officer “EMPLOYEE”

/s/ William J. Braun

Address:

William J. Braun

30991 Inverness Circle

Westlake, OH 44145

 

5